Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 filed on 08/28/2020 are pending and acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/28/2020 before the mailing date of the current action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depending from claim 1 (indirectly) or claim 2 (directly) recites “the oil solution” in line 2 which lacks sufficient antecedent basis because claims 1-2 makes no mention of oil solution. 
Claim 7 recites “the mixture” of the C60 and the oil solution in line 2 and “the precipitate” and “the resulting” in line 2 which lacks sufficient antecedent basis.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Light, “C60 Olive oil miracle health product?”, Hyberborean Health, pp. 1-12, 2014 (IDS of 08/28/2020, the document is found in the parent application of 16/074584).  

Applicant claims including the below claim 1 filed 08/28/2020:

    PNG
    media_image1.png
    127
    746
    media_image1.png
    Greyscale


Prior Art
Light teaches fullerene C60-olive oil known as buckyballs (page 1) is effective to treat Parkinson’s disease wherein C60 olive oil can prolong lifespan, improves mental acuity, sharpness, and increases reaction/reflex ability, more energy, higher libido, fast recovery from sunburn, good for skin, immediate reduction of bad cholesterol in the body, alleviate of symptoms of many chronic disease such as ALS, (Lou Gehrig’s disease) and Parkinson’s disease, and helping good night sleep (page 6) and C60 fullerene is dissolved in olive oil (page 6) which reads on the oil-soluble C60 fullerene and oil-soluble modification by oil coating (instant claims 1-6 and 20), and administered to human (page 1) (instant claim 19). 
In light of the foregoing, instant claims 1-6, 19 and 20 are anticipated by Light. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims 1-20 are rejected under 35 USC 103 as being obvious over Light, “C60 Olive oil miracle health product?”, Hyberborean Health, pp. 1-12, 2014 (IDS of 08/28/2020), as applied to instant claims 1-6, 19 and 20 in view of CN104997646A (IDS of 08/28/2020, hereinafter CN ‘646); Abderrabba et al. (WO2013/025180A1, IDS of 08/28/2020); and Gazewood et al., “Parkinson Disease: An Update”, American Family Physician, Vol. 87, #5, 2013, pp. 267-273 (IDS of 08/28/2020).  All of the documents are found in the parent application of 16/074584.
Specifically,  
(1) Claims 1-6, 19 and 20 are rejected by Light; 
(2) Claims 6-13 and 15-19 are rejected by Light in view of CN ‘646 and Abderrabba (the applied art teaches species of claims 6 and 19 other than species of Light); and
(3) Claim 14 is rejected by Light in view of CN ‘646; and Abderrabba in view of Light/Gazewood and further in view of CN ‘646.  

Applicant claims including the below claim 1 filed 08/28/2020:

    PNG
    media_image1.png
    127
    746
    media_image1.png
    Greyscale


Regarding claims 1-6, 19 and 20, they are rejected by Light. 
Light are discussed as noted above.  

Regarding claims 6-13 and 15-19, they are rejected by Light in view of Abderrabba.
Light are discussed as noted above.  

CN ‘646 teaches oil-soluble fullerene and preparation method thereof (title); the C60 or C70 fullerene is dispersed in oily solvent such as olive oil (s) and the oil-soluble fullerene containing squalene solution is useful for cosmetic formulation such as whitening the skin, improving pigmentation, improving skin roughness, improving wrinkles, improving oily skin, improving dry skin, pores, acne treatment of acne, treatment of scars, inhibiting mites, etc. effective ([0027]); the preparation includes uniformly mixing an oily solvent with fullerene powder, placing the above obtained uniformly mixed solution in a ball mill, carrying out ball milling for a period of time, taking out the obtained mixed solution, centrifuging, and filtering to obtain the clarified oil-soluble fullerene solution (abstract); the preparation method has the advantages of great shortening of the preparation time, flow simplification, improvement of the yield per unit time, and cost reduction (abstract); the fullerene powder is 10-100mgC60 powder and the oily oil is 10ml ([0032]-[0034]); and the composition is applied to human ([0025]) (instant claims 7 & 11); C60 is used in a concentration of 0.8mg/ml which is within the instant range of 0.01 to 100mg/ml or touches 0.8mg/ml (instant claims 8-9) and C70 would also be used in the same concentrations of C60 (instant claims 10 and 12-13); and C60 is used in an amount of 200ppm (=0.2mg) or instant claims 15-16). 
Abderrabba teaches C60 fullerene (=Ceo) and stable biocompatible compositions comprising C60 fullerene dissolved or dispersed in oil carrier which reads on the instantly claimed oil-soluble C60 and provides a method for increasing the expected lifespan of a mammal or a method for preserving a mammal to damages caused by free radicals which comprises a step of administering C60fullerene or composition comprising the same (page 1, first para.), the fullerene is mostly dissolved or dispersed in said oil carrier (page 2, last second paragraph and claim 1 of prior art) which mean the fullerene is coated with oil solution wherein and administered in an amount of at least 0.1mg/kg of body per day (claim 10 of prior art) which overlaps the instant ranges of 0.01 to 1000mg/kg/d or 0.1 to 10mg/kg or 4 mg/kg/d or  0.5655mg/kg/d to 1.131mg/kg/d (instant claims 15-17); the oil carrier used is selected from fats or oils such as vegetable fats or oils including butter, olive oil, soybean oil, sunflower oil, liquid paraffin …  mixtures (claim 2 and page   of prior art) (instant claim 6); Ceo dissolved in olive oil (0.8mg/ml) (page 3, second para.) which overlaps the instant range of 0.01 to 100mg/ml or 0.4 to 0.8mg/ml (instant claims 8-10 & 12-13); the amount of water-insoluble fullerene is present in an amount of 0.01 to 0.12% relative to the total weight of the composition (claim 3 of prior art) and oxidative stress develops neurodegenerative disease and age-related cancer as well as to process of ageing (page 1, second para.); C60 fullerene is administered to rat (the Examples and Figs.) or human (claim 11 of prior art) (instant claim 19); the preparation of composition comprising a carrier and C60fullerene comprises (a) milling vessel with the fullerene, the oil carrier and balls, (b) agitating the mixture resulting from step (a) until a homogeneous dissolution, (c) agitating the composition resulting from step (b) until complete dissolution of the fullerene; and (d) sterilizing by filtration the composition resulting from step (c) (page 5, first para.) (instant claims 7 & 11); and the prior art composition may be administered orally, intramuscularly, intradermally, intraperitoneally or subcutaneously (page 4, middle part) (instant claim 18). This prior art teaches oil-soluble C60 or C70 fullerene dispersed in olive oil is effective to preserve a mammal to damages caused by free radicals which is related to neurodegenerative disease. Such disease can include Parkinson’s disease, although Abderrabba does not expressly teach such specific Parkinson’s disease. 
Optimizing or adjusting the concentrations of C60 or C70 would be obvious because the amounts of prior art overlap the claimed ranges as noted above. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Light with dispersing step of CN ‘646 and Abderrabba in order to achieve the claimed invention. 

Regarding instant claim 14, it is rejected by Light in view of Gazewood. 
Although Light teaches a method for preserving a mammal to neurodegenerative damages caused by free radicals, Light does not expressly teach the damages are symptoms of Parkinson’s disease of instant claim 14. The deficiencies are cured by Gazewood. 
Gazewood teaches Parkinson disease has symptoms or sigs of tremor, rigidity, bradykinesia, and postural instability (abstract). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define Parkinson’s disease of Light with specific symptoms of in order to produce the instant invention. This is because Light teaches oil-soluble fullerene is effective to treat Parkinson’s disease and therefore administration of oil-soluble fullerene to a subject having Parkinson’s disease whose symptoms include tremor, rigidity, bradykinesia, postural instability, as taught by Gazewood would have achieved the claimed symptoms. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The claimed species other than oil and human/rat taught by the applied art would be an obvious variation, in the absence of evidence to the contrary. 
 
This rejection is based on the well-established proposition of patent law that from MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613